Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s arguments filed on 05/21/2021 are acknowledged. Claims 1-10 are canceled and newly added Claims 11-23 are acknowledged by the examiner. Accordingly, claims 11-23 are remain pending and have been examined.

Response to Arguments
Applicant’s arguments filed on 05/21/2021 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 19-20, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubo (US 7324136 B2).
Regarding Claim 19, Kubo teaches an image capturing apparatus comprising: an image sensor (fig.1; image sensor 16); a control circuit that controls driving of the image sensor (fig.1; controller 30); and5 25793/147/3846933.1PATENTS/N 16/866,63725793.147a display image processing circuit that generates an image to be displayed on a display device (fig.1; col.7; lines 58-67; processor or the controller process images for display device 34), using image data generated by the image sensor (fig.1; image sensor 16 capture image), wherein when the control circuit causes the image sensor to continuously capture still images and to capture a moving image for live view display (fig.2; col.8; lines 10-61; capturing still images and moving images), the display image processing circuit uses the moving image data and a second and later still images for generating images for live view display on the display device (fig.2; col.8; lines 10-61; first capturing moving image and then still images for live display 34), and does not use a first still image (fig.2; col.8; lines 10-61; capturing moving image first and then still images).  

Regarding Claim 20, Kubo teaches the image capturing apparatus according to claim 19, wherein when the control circuit causes the image sensor to continuously capture still images and to capture a moving image for live view display (fig.2; controller 30 controls capturing moving image and still images for live display 34), the control circuit controls the image sensor to perform moving image drives with a first cycle 

Regarding Claim 22, Kubo teaches same reason as Claim 19.

Regarding Claim 23, Kubo teaches same reason as Claim 19.

Allowable Subject Matter
Claims 11-18 and 21 are allowed.
The following with applicant arguments is an examiner’s statement of reasons for allowance:
As stated in the Applicant's Arguments dated 05/21/2021, pages 8-10, the cited prior art fails to disclose or suggest at least, “……controls the image sensor to have a moving image drive period with a first cycle determined by a framerate of the live view display, and when continuously capturing still images, the control circuit controls the image sensor to have a first still image drive period starts after a fixed time period is elapsed from an instruction of still image shooting and a second and later still image drive periods with a second cycle, wherein when continuously capturing the still images while capturing the moving picture, in case where the first still image drive period overlaps 

Independent claims 17 and 18 include elements similar to those of claim 11 and for those same reasons Independent Claims 17 and 18 are allowed also.

The dependent claims 12-16 all depend on allowed base claim therefore they are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYEZ A BHUIYAN whose telephone number is (571)270-1562.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 


FAYEZ A. BHUIYAN
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698